Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14-17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Patent Application 2005/0122995) in view of Cociglio (US Patent Application Publication 2016/0105353).

Regarding claim 14 Meyer et al. discloses a method for enabling a performance measurement in a packet-switched communication network, comprising (see fig. 4, packet switch network): 
a) exchanging between a first node and a second node of said communication network packets comprising a marking field and a sampling field the marking field comprising a marking value, switching said marking value to be applied to the marking field of packets to be transmitted to the first node by said second node being dependent on the marking value comprised in the marking field of packets received at said second node from said first node (see [0053-54] According to another preferred embodiment for implementing step S5, the sender adds a mark to data units ( mark value , is added to  a marking  field) that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission. Then, the receiver can accordingly mark acknowledgment data units (sampling field, acknowledgment marks), such that the sender is capable of identifying if an acknowledgment refers to the original transmission or the retransmission. This marking of data units can be done in any desired way.);
 b) at said first node, (see [0053-54] the sender adds a mark to data units that it sends (marking period), where said mark is defined in such a way that it allows to distinguish (between an original transmission and a retransmission.) (marking period) to include a time stamp (sampling value, of the sampling field) in sent data units, which indicates when the data unit was sent); and 
c) at said second node, upon reception from said first node of each packet comprising (see [0054] it is preferred to include a time stamp (sampling value) in sent data units, which indicates when the data unit was sent. The receiver can then simply include the same time stamp in the acknowledgment data unit (sampling field includes sampling values, the time stamp and acknowledgment mark), so that the sender has a unique way of identifying the data units to which the acknowledgment refers).
 Meyer et al. fail to specifically point out wherein said marking value is alternately switched between two alternative marking values, during each marking period, writing a sampling value in the sampling field of one packet to be transmitted to said second node, said sampling value in its sampling field, copying said sampling value in the sampling field of one packet to be transmitted to said first node as claimed.
 However Cociglio teaches wherein said marking value is alternately switched between two alternative marking values, during each marking period, (see [0028] the operation of marking a packet may comprise the operation of setting one or more bits of the packet (e.g. one bit or a bit sequence of its header) to one of at least two predefined alternative marking values, the operation of setting its frequency or its phase to one of at least two predefined alternative marking values, and so on.)
Cociglio teaches writing a sampling value in the sampling field of one packet to be transmitted to said second node, said sampling value in its sampling field, copying said sampling value in the sampling field of one packet to be transmitted to said first node (see [0213] In the second case, the node is preferably configured to identify the packet flow PF1( reads on sampling  field value) and, create a copy of the packet flow PF1 and forward the copy to the computer. The computer is in turn preferably configured to carry out the intermediate measurement on the copy of the packet flow PF1.). The computer is in turn preferably configured to carry out the intermediate measurement on the copy of the packet flow PF1.)
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Meyer et al. invention with Cociglio invention because Cociglio invention providing a method for performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial traffic, (see Cociglio [0021]).
Regarding Claim 15 Meyer et al. in view if Cociglio discloses everything as applied above (see claim 14). 
Meyer et al. fail to specifically point out wherein said step b) comprises: b1) writing said sampling value in the sampling field of the nth packet to be transmitted after the beginning of a marking period, n being an integer equal to or higher than 1; or b2) upon reception from said second node of a preceding packet comprising said sampling value, copying said sampling value in one packet to be transmitted to said second node as claimed. 
However Cociglio teaches wherein said step b) comprises: b1) writing said sampling value in the sampling field of the nth packet to be transmitted after the beginning of a marking period, n being an integer equal to or higher than 1; or b2) upon reception from said second node of a preceding packet comprising said sampling value, copying said sampling value in one packet to be transmitted to said second node node ( see [0213] In the second case, (reads on b2) the node is preferably configured to identify the packet flow PF1( reads on sampling  field value), create a copy of the packet flow PF1 and forward the copy to the computer. The computer is in turn preferably configured to carry out the intermediate measurement on the copy of the packet flow PF1.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Meyer et al. invention with Cociglio invention because Cociglio invention providing a method for performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial traffic, (see Cociglio [0021]).
Regarding Claim 16 Meyer et al. in view of Cociglio discloses everything as applied above (see claim 15). 
Meyer et al. fail to specifically point out wherein said step b) comprises step b1) during the first marking period of each marking cycle; and step b2) during the second marking period of each marking cycle as claimed.
However Cociglio teaches wherein said step b) comprises step b1) during the first marking period of each marking cycle; and step b2) during the second marking period of each marking cycle (see [0034-37] Preferably, step b) comprises marking the first packets by a first marking value and marking the second packets by a second marking value. Preferably, at step a) the measurement mode information further comprises a block period duration Tb and, at step b), the first block periods and the second block periods have a duration equal to the block period duration Tb.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Meyer et al. invention with Cociglio invention because Cociglio invention providing a method for performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial traffic, (see Cociglio [0021]).
Regarding Claim 17 Meyer et al. in view of Cociglio discloses everything as applied above (see claim 15). 
Meyer et al. fail to specifically point out wherein said step b) comprises: step b1) during each marking period at which said performance measurement is started or restarted; and step b2) during each marking period other than said each marking period at which said performance measurement is started or restarted as claimed.
However Cociglio teaches wherein said step b) comprises: step b1) during each marking period at which said performance measurement is started or restarted; and step b2) during each marking period other than said each marking period at which said performance measurement is started or restarted( see [0088] [0089] a measurement start time T.sub.start, indicating date and time at which the performance measurement of the link L shall start, namely the date and time at which the first node N1 shall start originating and transmitting the packet flow PF1 to the second node N2 along the link L; [0090] a measurement end time T.sub.end, indicating date and time at which the performance measurement of the link L shall stop, namely the date and time at which the first node N1 shall stop originating and transmitting the packet flow PF1 to the second node N2) .
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Meyer et al. invention with Cociglio invention because Cociglio invention providing a method for performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial traffic, (see Cociglio [0021]).

Regarding claim 23 Meyer et al. in view of Cociglio discloses a method for performing a performance measurement in a packet-switched communication network, said method comprising the steps of the method according to claim 14 and comprising: 
Meyer et al.  teaches d) at at least one measurement point, providing performance parameters relating to said packets comprising said sampling value in its sampling field,  said performance measurement being based on said performance parameters(see fig. 1,  see [0054] This marking of data units can be done in any desired way. For example, it would in theory be possible to simply designate a single bit in the data units, where a value of 0 would indicate original transmission and a value of 1 a retransmission, or vice versa. In a general sense, a bit string can be chosen that may also convey some more information. However, in connection with protocols that provide for such an option, it is preferred to use the time stamp option.).

Regarding claim 24 Meyer et al. in view of Cociglio discloses a method for exchanging packets between a first node and a second node of a packet-switched communication network, the packets each including a marking field and a sampling field, the method comprising (see fig. 4, packet switch network): 
switching said marking value to be applied to the marking fields of packets to be transmitted to the first node by said second node being dependent on the marking value comprised in the marking fields packets received at said second node from said first node (see [0053-54] According to another preferred embodiment for implementing step S5, the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission. Then, the receiver can accordingly mark acknowledgment data units, such that the sender is capable of identifying if an acknowledgment refers to the original transmission or the retransmission. This marking of data units can be done in any desired way.);
 b) at said first node, during each marking period, writing a sampling value in the sampling field of one packet to be transmitted to said second node (see [0053] the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish (between an original transmission and a retransmission.) (marking period)); and
 c) at said second node, upon reception from said first node of each packet comprising said sampling value in its sampling field, (see [0054] it is preferred to include a time stamp in sent data units, which indicates when the data unit was sent. The receiver can then simply include the same time stamp in the acknowledgment data unit, so that the sender has a unique way of identifying the data units to which the acknowledgment refers).
Meyer et al. fail to specifically point out a) alternately switching a marking value comprised in the marking filed of said packets between two alternative marking values, copying said sampling value in the sampling of one packet to be transmitted to said first node as claimed.
Cociglio teaches alternately switching a marking value comprised in the marking filed of said packets between two alternative marking values (see [0028] the operation of marking a packet may comprise the operation of setting one or more bits of the packet (e.g. one bit or a bit sequence of its header) to one of at least two predefined alternative marking values, the operation of setting its frequency or its phase to one of at least two predefined alternative marking values, and so on.)
Cociglio teaches copying said sampling value in the sampling of one packet to be transmitted to said first node ( see [0213] In the second case, the node is preferably configured to identify the packet flow PF1( reads on sampling  field value) 1, create a copy of the packet flow PF1 and forward the copy to the computer. The computer is in turn preferably configured to carry out the intermediate measurement on the copy of the packet flow PF1.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Meyer et al. invention with Cociglio invention because Cociglio invention providing a method for performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial traffic, (see Cociglio [0021]).

Regarding claim 25 Meyer et al. in view of Cociglio teaches discloses a packet-switched communication network comprising a first node and a second node configured to exchange packets comprising  a marking field and a sampling field, the marking field comprising a marking value, said second node being configured to switch said marking value to be applied to the marking fields of packets to be transmitted to said first node depending on the marking value comprised in the marking field of packets received from said first node, wherein(see [0053-54] According to another preferred embodiment for implementing step S5, the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission. Then, the receiver can accordingly mark acknowledgment data units, such that the sender is capable of identifying if an acknowledgment refers to the original transmission or the retransmission. This marking of data units can be done in any desired way.): 
said first node is configured to, during each marking period, write a sampling value in the sampling field of one packet to be transmitted to said second node; and said second node is configured to, upon reception from said first node of each packet comprising said sampling value in its sampling field, (see [0054] it is preferred to include a time stamp in sent data units, which indicates when the data unit was sent. The receiver can then simply include the same time stamp in the acknowledgment data unit, so that the sender has a unique way of identifying the data units to which the acknowledgment refers).
Meyer et al. fail to specifically point out wherein said marking value is alternately switched between two alternative marking values; copy said sampling value in the sampling field of one packet to be transmitted to said first node as claimed.
Cociglio teaches wherein said marking value is alternately switched between two alternative marking values(see [0028] the operation of marking a packet may comprise the operation of setting one or more bits of the packet (e.g. one bit or a bit sequence of its header) to one of at least two predefined alternative marking values, the operation of setting its frequency or its phase to one of at least two predefined alternative marking values, and so on.)
Cociglio teaches copy said sampling value in the sampling field of one packet to be transmitted to said first node ( see [0213] In the second case, the node is preferably configured to identify the packet flow PF1( reads on sampling  field value) and, create a copy of the packet flow PF1 and forward the copy to the computer. The computer is in turn preferably configured to carry out the intermediate measurement on the copy of the packet flow PF1.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Meyer et al. invention with Cociglio invention because Cociglio invention providing a method for performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial traffic, (see Cociglio [0021]).
Regarding Claim 26 Meyer et al. in view of Cociglio teaches discloses everything as applied above (see claim 25). 
Meyer et al. fail to specifically point out further comprising at least one measurement point configured to provide performance parameters relating to said packets comprising said sampling value in its sampling field
Cociglio teaches further comprising at least one measurement point configured to provide performance parameters relating to said packets comprising said sampling value in its sampling field ( see [0213] each measurement point may be implemented either within the node itself, or by a computer connected to the node. In case a measurement point is implemented within the node, such node is preferably configured to identify the packet flow PF1 and carry out the measurement on the packet flow PF1. In case a measurement point is implemented by a computer connected to the node, the computer may be connected to the node either in a pass-through configuration (namely, the packet flow PF1 passes through the computer) or a non pass-through configuration (namely, the node is connected to the computer through a port different from that one used for transmitting or receiving the packet flow PF1 along the link L).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Meyer et al. invention with Cociglio invention because Cociglio invention providing a method for performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial traffic, (see Cociglio [0021]).

Allowable Subject Matter
4.	Claims 18-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        July 30, 2022


/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478